Citation Nr: 1603620	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-36 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to service connection for pulmonary fibrosis, for accrued benefit purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from October 1945 to October 1947, December 1950 to October 1954 and August 1955 to September 1969.  He expired in April 2007.  The appellant is the surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA medical opinion is needed to reconcile the conflicting evidence.  The appellant contends that the Veteran developed fatal pulmonary fibrosis as a result of in-service asbestos exposure.  

Personnel assignment history records confirm that the Veteran served in the Navy on multiple vessels and in several capacities.  His occupational specialties included duties as a fireman "FN" and interior communications electrician "IC."  Such occupational specialties reflect a reasonable likelihood of inservice asbestos exposure, and in-service asbestos exposure is conceded.  

The appellant has identified outstanding medical records at the Fox Army Hospital that she believes are relevant to the claim.  See Appellant statements from November 2008 and September 2009.   A handwritten note on the September 2009 correspondence suggests that action was taken to locate these records in response to the appellant's report.  

A medical opinion is needed to resolve the conflicting evidence regarding a nexus to in-service asbestos exposure.  Dr. M.T. is the Veteran's treating pulmonologist.  In a September 2006 letter, she stated that the Veteran's pulmonary fibrosis was caused by in-service asbestos exposure.  She stated that the September 2006 CT chest scan report included findings consistent with asbestos exposure.  Meanwhile, Dr. J.L. is qualified as a pulmonologist and works at a pulmonology clinic within a major research university hospital.  He provided a November 2006 consultation on the Veteran's case.  He reviewed the September 2006 CT chest scan and clinically examined the Veteran.  He specified that there were no pleural changes signifying asbestos-related disease radiographically and expressed a negative medical opinion concerning an asbestos exposure etiology for pulmonary fibrosis.  In September 2008, Dr. C.L. submitted a statement in support the claim.  A medical opinion is needed to reconcile the inconsistent evidence concerning a nexus.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC) or appropriate custodian to locate Fox Army Hospital medical records for the Veteran.  Document all search actions taken and continue search efforts until the records are obtained or it is clear that further search efforts would be futile.  

If these medical records cannot be obtained, issue of a formal finding of unavailability detailing the search action(s) taken and response(s) received with notice to the appellant and her representative.  

2.  Then, contact a board certified pulmonologist, if available or another physician with pulmonology expertise for a medical opinion.  A complete copy of the claims folder must be provided and reviewed by the examiner.  The examiner is asked to clearly state his or her qualifications in pulmonary medicine. 

The examiner should specifically review the following: (a) September 7, 2006 CT Chest scan report; (b) Dr. M.T.'s September 26, 2006 letter; (c) Dr. J.L.'s November 14, 2006 consultation report; and (d) Dr. C.L.'s September 10, 2008 letter.

The examiner must express a medical opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's pulmonary fibrosis is etiologically related to the credible history of inservice asbestos exposure.  

A detailed rationale must accompany the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

3.  Readjudicate the claim on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case with notice to the appellant and her representative and an opportunity for response.  Return the appeal to the Board for further appellate review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

